 470DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Act,to discriminate in regard to the hire and tenure of employment orany term or condition of employment of Lee E. Parker or of any other em-ployee because he is not a member of this labor organization.WE WILL NOT in any other manner restrain or coerce employees of TellerConstruction Co. in the exercise of their right to engage in or to refrain from en-gaging in concerted activities as guaranteed in Section7 of the Act,except tothe extentthat suchright may be affectedby anagreement requiring membershipin a labor organization as a condition of employment,as authorized in Section8 (a) (3) of the Act.WE WILLmake Lee E.Parker whole for any loss of pay he may have sufferedas a result of the discrimination against him.OPERATIVE PLASTERERS'AND CEMENT FINISHERS'INTERNATIONALASSOCIATION,LOCAL 555, AFL,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or coveredby anyother material.SHIRLINGTON SUPERMARKET,INC., AND ITS SUBSIDIARIES,SHIRLEYFOOD STORE No. 1, INC., SHIRLEY FOOD STORE No. 2, INC., SHIRLEYFOOD STORE No. 5, INC., SHIRLEY FOOD STORE No. 6, INC., AND WEST-MONT SUPERMARKET,INC.andLOCAL 1501,RETAIL CLERKS INTER-NATIONAL ASSOCIATION,AFL.Case No.5-CA-775.October 25,1954Order Denying Motion for ReviewOn July 19, 1954, the Board issued an Order herein denying theRespondent's motion for reconsideration of the Board's Decision andOrder dated April 29, 1954.On August 6, 1954, the Respondent fileda motion for review of the Board's Order denying the motion forreconsideration.In its motion for reconsideration, the Respondent contended,interalia,that the second election held among the Respondent's employees Iwas conducted after speeches by both the Respondent and the Unionon company time to massed assemblies of employees within 24 hoursof the election, and therefore that that election should be set asideunder thePeerless Plywoodrule?In its Order denying the motionfor reconsideration, the Board found that this contention was a newlyraised objection to conduct affecting the results of the second election,and as it had not been filed within 5 days of that election as requiredby the Board's Rules and Regulations, it was untimely.Accordingly,the Board did not pass upon the merits of this contention.The Re-spondent now contends that, despite the fact that this objection wasnot timely filed, the Board should nevertheless consider such objec-tion on the merits, because thePeerless Plywoodrule was not thenavailable as the basis for an objection to that election. In support ofthis contention, the Respondent points to cases in which it alleges thati Case No 5-RC-1095.2SeePeerless Plywood Company,107 NLRB 427.110 NLRB No. 76. NEWPORT NEWS FORMS COMPANY, INCORPORATED471the Board has applied thePeerless Plywoodrule retroactively to pre-election speeches which antedated the establishment of that rule.'In theCross CompanyandBanner Die Fixturecases, the Boarddid apply thePeerlessPlywoodrule retroactively to preelectionspeeches which antedated the establishment of that rule.However,the issue as to whether the speeches in those cases interfered with theelections was raised by timely objections to such conduct, and thuswas properly before the Board. In the instant case, the issue as towhether the alleged speeches before the second election interfered withthat election was raised by an untimely objection, and therefore isnot properly before the Board.Moreover, we find no justification forconsidering this objection on the merits, despite its untimeliness, onthe ground that thePeerless Plywoodrule was not in existence atthe time of the second election to be raised as the basis of an objectionto the election.The second election was held on February 7, 1953, andthe objection in question was not raised until May 10, 1954, over a yearlater.In our opinion, this represents too great a lapse of time topermit the retroactive application of thePeerless Plywoodrule whichthe Respondent seeks.That rule was not intended to, and should notbe applied to elections which were held so long ago, and which are nowobjected to for the first time on that basis.To hold otherwise wouldbe to permit parties to now raise thePeerless Plywoodrule as a basisfor setting aside elections which have long since decided questions ofrepresentation and in some cases have established collective-bargain-ing representatives.In view of the foregoing, we find no merit in the Respondent's mo-tion for review, and we shall therefore order that the motion bedenied.[The Board denied the motion.]MEMBERS RODOERS and BEESON took no part in the consideration ofthe above Order Denying Motion for Review.3 TheCrossCompany,107 NLRB 1267;Banner Die FutureCo., 107 NLRB 1332.NEWPORTNEWS FORMS COMPANY, INCORPORATEDandINTERNATIONALBROTHERHOOD OF BOOKBINDERS, AFL, PETITIONERNEWPORTNEWS FORMS COMPANY, INCORPORATEDandNEWPORT NEWSFORMS COMPANY, INCORPORATED, EMPLOYEES' COUNCIL,INDEPEND-ENT, PETITIONER.Cases Nos. 5-RC-1507 and 5-RC-1513. October25,195,Decision,Order, and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held before110 NLRB No. 71.